DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/853,809 filed 04/21/2020.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 6, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Claims 6, 15, and 20 each recite to monitoring future transaction records (Cl. 6), configured to: monitor future transaction (Cl. 15), or to monitoring future transactions.  In each instance, the recitation to performing a function, monitoring, with respect to a future transaction is indefinite because the scope of a future transaction is not ascertainable.  
	Therefore claims 6, 15, and 20 are found indefinite and stand rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  This section is organized in 
Step I
	Claims 1-20 are directed to a computer implemented method (1-9), a system (10-15), and  a non-transitory computer readable storage medium (16-20).  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101.
Step 2A Prong One
	Claim(s) 1, 10, and 16 can be reasonably interpreted to cover steps or functions that constitute commercial or legal interactions, an enumerated sub-grouping for the judicial exception category certain methods of organizing human activity.  See MPEP 2106.04(a)(2) II.B.  The present claims recite steps for determining a legal agreement, an installment payment transaction of the transactional entity, subject-matter contained in the identified sub-group.  The recited steps are to activity for making that determination: acquiring a first transaction record, acquiring a second transaction record, then analyzing data to identify a misclassification of an installment payment transaction of the transactional entity.
	Claim(s) 1, 10, and 16  recite to no additional elements to the identified judicial exception, outside the preamble, and those elements are a computer (claim 1), system (claim 10), and a non-transitory computer readable storage medium with a processing element (claim 16).
Step 2A Prong Two
	Claim 1 recites to a computer, as an additional element to the judicial exception in the preamble.  Viewed individually and in combination, this additional element to the identified judicial exception of Step 2A.1, amounts to no more than mere instructions for determining an installment payment plan transaction to be executed on a generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	Claim 10 recites to a system, as an additional element to the judicial exception in the preamble.  Viewed individually and in combination, this additional element to the identified judicial exception of Step 2A.1, amounts to no more than mere instructions for determining an installment payment plan transaction to be executed on a generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	Claim 16 recites to a system, as an additional element to the judicial exception in the preamble.  Viewed individually and in combination, this additional element to the identified judicial exception of Step 2A.1, amounts to no more than mere instructions for determining an installment payment plan transaction to be executed on a generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
Step 2B
	The additional elements of claims 1, 10, and 16, considered both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the additional element of a generic computer does no more than  “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.”  See MPEP 2106.05 (citing to Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225 (2014)).
	Therefore claims 1, 10, and 16 are found ineligible under 35 U.S.C. 101.

Dependent Claims Commensurate In Scope Are Grouped
	Claim(s) 2, 11, and 17, recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: a determination that the transaction dates for the first transaction record and the second transaction record respectively fall on the same day of two different months. Therefore the limitation of claims 2, 11, and 17, do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 3, 12, and 18 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: a determination that the transaction amounts for the first transaction record and the second transaction record are identical. Therefore the limitation of claim(s) 3, 12, and 18  do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 4, 13, and 19, recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: selecting the second transaction record based upon the first transaction record, where the selection is based by comparing data fields for a transactional entity, i.e., a merchant.  Therefore the limitation of claims 4, 13, and 19, do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 5 and 14 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: transmitting a notification of the misclassification record to a merchant associated with the installment payment transaction, where the step of transmitting is executed by a generic computer to notify a merchant of an installment plan .  Therefore the limitation of claim(s) 5 and 14 do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 6 and 15 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: monitoring future transaction records that correspond to the transaction entity for an installment plan indicator, where the step of monitoring is performed by a computer to find transactions that correspond to a merchant and an installment plan.  Therefore the limitation of claims 6 and 15 do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 7 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: the first merchant type matches a pre-determined classification for merchants that may sell smartphones, the first transaction record and the second transaction record both lack an installment plan indicator, where the limitation further recites to matching data indicative of an installment plan.  Therefore the limitation of claims 7 do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 8 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: the deficiency being at least in part identified based on a determination that the type of merchant is identical for the first transaction record and the second transaction record and matches a pre-determined classification for merchants that may sell goods under installment plans, where the limitation further recites to matching data indicative of an installment plan.  Therefore the limitation of claim 8 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 9 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The fact that the merchant type corresponds to a smartphone retailer only further narrows the embodiment of the merchant type of the recited judicial exception.  Therefore the limitation of claim 9 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

	Claim(s) 20 recite(s) the additional elements (emphasized):
		The non-transitory computer readable storage medium of claim 16, wherein the computer program further instructs the at least one processing element to perform steps comprising: 
		sending a message to the merchant informing the merchant of the identified deficiency such that the merchant can properly report future transaction requests;
		and monitoring future transactions to determine if future transaction request messages include an installment plan indicator.
	Claim(s) 20 recite(s) no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  The claim further recites to the judicial exception: sending a message to the merchant informing the merchant of the identified deficiency, where the step of sending a message is performed by a generic computer to notify a merchant of an installment plan.  Claim 20 further recites: monitoring future transactions to determine if future transaction request messages include an installment plan indicator, where the step of monitoring is performed by a computer to find transactions that correspond to a merchant and an installment plan.  Therefore the limitation of claims 20 do not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190378126 A1 (“HAGEY”) in view of US 10043182 B1 (“BHARGHAVAN”).  

	Regarding claim(s) 1 HAGEY discloses:
	A computer-implemented method for isolating transaction records having deficient standard data elements, comprising: 
1.1		acquiring a first transaction record corresponding to a transactional entity, the first transaction record including a set of standard data fields in a first state;
1.2		 acquiring a second transaction record corresponding to the transactional entity, the second transaction record including the set of standard data fields in a second state;
[0281] In one embodiment, the characteristics of transaction patterns of customers are profiled via clusters, factors, and/or categories of purchases. The transaction data (109) may include transaction records (301); and in one embodiment, an aggregated spending profile (341) is generated from the transaction records (301), in a way illustrated in FIG. 2, to summarize the spending behavior reflected in the transaction records (301).
[0282] In FIG. 2, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction, the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. In one embodiment, the transaction records (301) may further include a field to identify a type of transaction, such as card-present, card-not-present, etc.
HAGEY at 0281-282 (disclosing the transaction handler 103 as processing or  first and second transaction records, associated with a specific customer, as part of an aggregated spending profile, the records having a set of standard data fields in each particular transaction record for at least a first and second state).
1.3		 analyzing the first state and the second state to identify a deficiency of the standard data fields of one or both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
[0287] In FIG. 2, the transaction records (301) are summarized (335) via factor analysis (327) to condense the variables (e.g., 313, 315) and via cluster analysis (329) to segregate entities by spending patterns. . . .[0299] In general, an aggregated spending profile (341) may include more or fewer fields than those illustrated in FIG. 2. For example, in one embodiment, the aggregated spending profile (341) further includes an aggregated spending amount for a period of time (e.g., the past twelve months) . . . .. . .[0301] In FIG. 3, data from related accounts are combined (353); recurrent/installment transactions are combined (355); and account data are selected (357) according to a set of criteria related to activity, consistency, diversity, etc.
HAGEY at 0287, 0289, 0301 (disclosing analyzing the first state and the second state to identify [a trend] of the standard data fields of one or both of the first transaction record and the second transaction record . . . corresponding to . . . an installment payment transaction of the transactional entity, where the first state and the second state of the respective first and second transaction record corresponding to standard data fields, are analyzed to determine an installment payment transaction of the transaction entity).
1.4		 and storing a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record. 
[0135] The transaction profiles (127) of one embodiment are generated from the transaction data (109) in a way as illustrated in FIGS. 2 and 3. For example, in FIG. 2, an aggregated spending profile (341) is generated via the factor analysis (327) and cluster analysis (329) to summarize (335) the spending patterns/behaviors reflected in the transaction records (301).
[0136] In one embodiment, a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123).
HAGEY at 0135-136 (disclosing storing a record . . . the record identifying one or both of the first transaction record and the second transaction record, where the transaction records and associated transaction profile with aggregated spending profile are stored in the data warehouse 149).
	However, HAGEY does not explicitly disclose:
to identify a deficiency of the standard data fields . . . the deficiency corresponding to a misclassification 
the record of the misclassification 
	BHARGHAVAN discloses the deficiency and misclassification elements:
1.3		 analyzing the first state and the second state to identify a deficiency of the standard data fields of one or both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
(99) In one embodiment, the hint may be to override a card-present authorization preference if the transaction context indicates that the payment authorization request was generated in respect of a predefined transaction type. A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.
BHARGHAVAN at 14:30-43 (disclosing a deficiency in the payment authorization request data corresponding to a misclassification, where the deficiency is the discrepancy between the transaction preference and the context data, and the misclassification is the “recurring” or installment payment transaction, where the preference and the transaction type do not match.); BHARGHAVAN at 13:43-54 (disclosing the analogous device implementing the step of comparing preference to context) (“A transaction data module 604 implements logic for interacting with the issuer processor, extracting transaction information and returning cardholder context and payment card preference match information. A cardholder context match module 603 implements logic to compare cardholder context to transaction context.”).
1.4		 and storing a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record. 
BHARGHAVAN at 13:40-43 (disclosing the deficiency)/
	HAGEY discloses a system that acquires transaction data recorded in data fields and analyzes the transaction data to build a profile that includes recurrent/installment transactions, which is stored in a database.  BHARGHAVAN discloses that authorization request data is received by a computer that compares the acquired authorization request data to cardholder preference data to determine whether there is a discrepancy between a recurring transaction type and a corresponding user preference.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of HAGEY could implement the comparison step of the device of BHARGHAVAN to determine whether there is a deficiency corresponding to a misclassification in the transaction data.  This is because each of HAGEY and BHARGHAVAN involve payment processing devices analyzing transactions records, and the device of HAGEY could compare its stored profile data for installment plan transactions to a previously stored transaction preference, to find the recurring transactions of BHARGHAVAN, to a predictable result.  
	Therefore independent claim 1 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 2, the computer-implemented method of claim 1, HAGEY further discloses:
		the set of standard data fields including a date data field, the date data field of the first transaction record and the second transaction record including data elements corresponding to respective transaction dates,
Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction, the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. In one embodiment, the transaction records (301) may further include a field to identify a type of transaction, such as card-present, card-not-present, etc.
HAGEY at 0282 (“Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction . . . .”); 
		the deficiency being at least in part identified based on a determination that the transaction dates for the first transaction record and the second transaction record respectively fall on the same day of two different months.
In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.
HAGEY at 0158 (“In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.”); HAGEY at 0304 (“For example, cluster definitions (333) can be applied to the transactions in the time period under analysis (e.g., the past twelve months) and be applied separately to the transactions in a prior time period (e.g., the twelve months before the past twelve months) to obtain two sets of cluster identifications for various entities.”).
	Therefore claim 2 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 3, the computer-implemented method of claim 1, HAGEY further discloses:
		the set of standard data fields including an amount data field, the amount data field of the first transaction record and the second transaction record including data elements corresponding to respective transaction amounts, the deficiency being at least in part identified based on a determination that the transaction amounts for the first transaction record and the second transaction record are identical.  
HAGEY at 0282 (the data fields); HAGEY at 0300 (“ In one embodiment, the variables are defined in a way to capture certain aspects of the spending statistics, such as frequency, amount, etc.”).  NOTE: The disclosure of HAGEY to using variables for transaction amount in transaction records is sufficient to disclose that two transaction amounts between two records may be equal, i.e., are identical in at least one instance).
	Therefore claim 3 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 4, the computer-implemented method of claim 1, HAGEY further discloses:
		the set of standard data fields including a consumer identifier data field, the consumer identifier data field of the first transaction record including data elements corresponding to the transactional entity, 
HAGEY at 0282 (“The transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146).”).
		further comprising: selecting the second transaction record based upon the first transaction record and a historical analysis of the transactional entity, wherein the consumer identifier data field of the second transaction record is indicative of the transactional entity. 
HAGEY at 0218 (selecting the second transaction record based upon the first transaction record) (“The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction.”); HAGEY at 0219 (disclosing a historical analysis of the transactional entity, wherein the consumer identifier data field of the second transaction record is indicative of the transactional entity ) (“The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101).”).
	Therefore claim 4 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 5, the computer-implemented method of claim 1, HAGEY discloses: 
		further comprising: transmitting a notification of the misclassification record to a merchant associated with the installment payment transaction.  
[0071] The portal (143) of one embodiment is configured to transmit the notification message about the award/redemption of the benefit of the offer (186) in response to the authorization responses (641 and 645) from the issuer processor (145) and the sponsor processor (649), prior to or in parallel with the transmission of the authorization response (138) to the acquirer processor (147). Thus, the transmission of the notification is substantially concurrent with the propagation of the authorization of the transaction to the transaction terminal (105). As a result, the delay to the user reception of the notification is reduced.
HAGEY at 0071 (disclosing that the transmitting a notification . . . to a merchant associated with the installment payment transaction occurs in parallel with the transmission of the authorization response to the acquirer processor, associated with the merchant.).  HAGEY at 0273 (disclosing further the transmission of the notification to the “to the point of interaction 207”). (“In one embodiment, when the authorization response approves the transaction, the computing apparatus is configured to optionally transmit (637) a notification about the offer (186) to the point of interaction (107) of the user (101) using the communication reference (611).”).
	However, HAGEY does not disclose the misclassification record.  BHARGHAVAN discloses the misclassification record: 
(99) In one embodiment, the hint may be to override a card-present authorization preference if the transaction context indicates that the payment authorization request was generated in respect of a predefined transaction type. A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.
BHARGHAVAN at 14:30-43 (disclosing the misclassification record) (“A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.)”;
	Therefore claim 5 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 6, the computer-implemented method of claim 1, HAGEY discloses: 
		further comprising: monitoring future transaction records that correspond to the transaction entity for an installment plan indicator.  
[0158] In one embodiment, the transaction records (301) are analyzed in frequency domain to identify periodic features in spending events. The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction would occur. For example, the analysis of the transaction data (109) can be used to predict when a next transaction having the periodic feature would occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer such as a coupon, etc. In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.
HAGEY at 0158; HAGEY further at 0301 (disclosing that the transaction records . . . correspond to the transaction entity for the installment plan indicator) (“In FIG. 3, data from related accounts are combined (353); recurrent/installment transactions are combined (355); and account data are selected (357) according to a set of criteria related to activity, consistency, diversity, etc.”).
Compact Prosecution: The phrase monitoring future transaction records is indefinite because a claim cannot positively recite to performing actions that have not yet happened, i.e., future actions.  In accordance with compact prosecution, this limitation is interpreted as monitoring additional transaction records, consistent with, e.g., monitoring third and fourth transaction records.
	Therefore claim 6 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 7, the computer-implemented method of claim 1, HAGEY discloses: 
		wherein - the first transaction record corresponds to a first transactional entity, a first merchant, and a first merchant type, the second transaction record corresponds to the first transactional entity, the first merchant, and the first merchant type, the first merchant type matches a pre-determined classification for merchants that may sell smartphones, the first transaction record and the second transaction record both lack an installment plan indicator.  
[0167] In one embodiment, advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience.
HAGEY at 0167 (disclosing the first and second transaction records correspond to a merchant, with merchant type designated by merchant categories and MCCs).  The fact that the merchant may sell smartphones in no way narrows the scope of the claim because whether a merchant may or may not perform a step is of no consequence to the claim.
	Therefore claim 7 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 8, the computer-implemented method of claim 1, HAGEY discloses: 
		the set of standard data fields including a merchant type data field, the merchant type data field of the first transaction record and the second transaction record including data elements corresponding to a type of merchant, the deficiency being at least in part identified based on a determination that the type of merchant is identical for the first transaction record and the second transaction record and matches a pre-determined classification for merchants that may sell goods under installment plans.  
In FIG. 2, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as . . . the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. In one embodiment, the transaction records (301) may further include a field to identify a type of transaction, such as card-present, card-not-present, etc.
HAGEY at 0282 (disclosing the set of standard data fields including a merchant type data field, the merchant type data field of the first transaction record and the second transaction record including data elements corresponding to a type of merchant).
	However, HAGEY does not explicitly disclose:
the deficiency being at least in part identified based on a determination that the type of merchant is identical for the first transaction record and the second transaction record and matches a pre-determined classification for merchants that may sell goods under installment plans.  
	BHARGHAVAN discloses:
		the deficiency being at least in part identified based on a determination that the type of merchant is identical for the first transaction record and the second transaction record and matches a pre-determined classification for merchants that may sell goods under installment plans.
(96) In one embodiment, the hint may be to override a card-present authorization preference if the transaction context indicates that the payment authorization request was generated in respect of a predefined merchant.
(97) In one embodiment, the predefined merchant may comprise a merchant known to initiate the payment authorization request at a location different from a location indicated by the cardholder's context.. . .(99) In one embodiment, the hint may be to override a card-present authorization preference if the transaction context indicates that the payment authorization request was generated in respect of a predefined transaction type. A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.
BHARGHAVAN at 14:7-38 disclosing (the deficiency as identified based on the type of merchant, a pre-defined merchant, with associated payment authorization requests analogous to the transaction records of HAGEY); BHARGHAVAN at 8:39-48 (“In one embodiment, the authorization request may be based on one of the existing standards for payment card processing (such as ISO 8583).”).
	Therefore claim 8 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 9, the computer-implemented method of claim 8, HAGEY discloses: 
		wherein the merchant type corresponds to a smartphone retailer.  
 [0167] In one embodiment, advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience.
HAGEY at 0167 (disclosing the first and second transaction records correspond to a merchant, with merchant type designated by merchant categories and MCCs). An MCC or Merchant Category Code is a term of art, and a person having ordinary skill in the art before the effective filing date of the claimed invention would know that there is an MCC for smartphone retailer.  The “Visa Merchant Data Standards Manual,” October 2015, is cited here to illustrate this point.  (available via web.archive.org, full link Form 892).
	Therefore claim 9 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 10, HAGEY discloses:
	A computer system configured to isolate transaction records having deficient standard data elements, the system including a processing element configured to: 
HAGEY at 0085 (“The computing device can be implemented using one or more data processing systems as illustrated in FIG. 7, having at least one microprocessor (173) and memory (167) storing instructions configured to instruct the at least one microprocessor (173) to perform operations.”).
10.1		acquire a first transaction record corresponding to a transactional entity, a merchant, and a merchant type, the first transaction record including a set of standard data fields in a first state;
10.2		 acquire a second transaction record corresponding to the transaction entity, the merchant, and the merchant type, the second transaction record including the set of standard data fields in a second state, determine that the merchant type is indicative that the transaction relates to a smartphone purchase;
HAGEY at 0281-282 (disclosing the transaction handler 103 as processing or  first and second transaction records, associated with a specific customer, as part of an aggregated spending profile, the records having a set of standard data fields in each particular transaction record for at least a first and second state).
10.3		 analyze the first state and the second state to identify a deficiency of the standard data fields of both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
HAGEY at 0287, 0289, 0301 (disclosing analyzing the first state and the second state to identify [a trend] of the standard data fields of one or both of the first transaction record and the second transaction record . . . corresponding to . . . an installment payment transaction of the transactional entity, where the first state and the second state of the respective first and second transaction record corresponding to standard data fields, are analyzed to determine an installment payment transaction of the transaction entity).
10.4		 and store a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record.
HAGEY at 0135-136 (disclosing storing a record . . . the record identifying one or both of the first transaction record and the second transaction record, where the transaction records and associated transaction profile with aggregated spending profile are stored in the data warehouse 149).
	However, HAGEY does not explicitly disclose:
to identify a deficiency of the standard data fields . . . the deficiency corresponding to a misclassification 
the record of the misclassification 
	BHARGHAVAN discloses the deficiency and misclassification elements:
10.3		 analyze the first state and the second state to identify a deficiency of the standard data fields of both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
BHARGHAVAN at 14:30-43 (disclosing a deficiency in the payment authorization request data corresponding to a misclassification, where the deficiency is the discrepancy between the transaction preference and the context data, and the misclassification is the “recurring” or installment payment transaction, where the preference and the transaction type do not match.); BHARGHAVAN at 13:43-54 (disclosing the analogous device implementing the step of comparing preference to context) (“A transaction data module 604 implements logic for interacting with the issuer processor, extracting transaction information and returning cardholder context and payment card preference match information. A cardholder context match module 603 implements logic to compare cardholder context to transaction context.”).
10.4		 and store a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record.
BHARGHAVAN at 13:40-43 (disclosing the deficiency).
	HAGEY discloses a system that acquires transaction data recorded in data fields and analyzes the transaction data to build a profile that includes recurrent/installment transactions, which is stored in a database.  BHARGHAVAN discloses that authorization request data is received by a computer that compares the acquired authorization request data to cardholder preference data to determine whether there is a discrepancy between a recurring transaction type and a corresponding user preference.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of HAGEY could implement the comparison step of the device of BHARGHAVAN to determine whether there is a deficiency corresponding to a misclassification in the transaction data.  This is because each of HAGEY and BHARGHAVAN involve payment processing devices analyzing transactions records, and the device of HAGEY could compare its stored profile data for installment plan transactions to a previously stored transaction preference, to find the recurring transactions of BHARGHAVAN, to a predictable result.  
	Therefore independent claim 10 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 11: the computer system of claim 10, HAGEY discloses:
		the set of standard data fields including a transaction timestamp data field, the transaction timestamp data field of the first transaction record and the second transaction record including data elements corresponding to respective dates of the transaction, 
HAGEY at 0282 (“Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction . . . .”). The recited timestamp is within the disclosure of “the date . . . of the transaction” where a timestamp is given its plain and ordinary meaning of a time, recorded in data.
		the deficiency being at least in part identified based on a determination that the transaction timestamp for the first transaction record is indicative of a certain day of a first month and the second transaction record is indicative of said certain day of a second month.  
HAGEY at 0158 (“In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.”); HAGEY at 0304 (“For example, cluster definitions (333) can be applied to the transactions in the time period under analysis (e.g., the past twelve months) and be applied separately to the transactions in a prior time period (e.g., the twelve months before the past twelve months) to obtain two sets of cluster identifications for various entities.”).
	Therefore claim 11 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 12: the computer system of claim 10, HAGEY discloses:
		the set of standard data fields including an amount data field, the amount data field of the first transaction record and the second transaction record including data elements corresponding to respective transaction amounts, the deficiency being at least in part identified based on a determination that the transaction amounts for the first transaction record and the second transaction record are identical.  
HAGEY at 0282 (the data fields); HAGEY at 0300 (“ In one embodiment, the variables are defined in a way to capture certain aspects of the spending statistics, such as frequency, amount, etc.”).  NOTE The disclosure of HAGEY to using variables for transaction amount in transaction records is sufficient to disclose that the two transaction amounts between two records may be equal, i.e., are identical in at least one instance).
	Therefore claim 12 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 13: the computer system of claim 10, HAGEY discloses:
		wherein the processing element is further configured to: select the second transaction record based upon a historical analysis of the transactional entity requesting the transaction of the first transaction record.  
HAGEY at 0218 (select the second transaction record based upon the first transaction record) (“The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction.”); HAGEY at 0219 (disclosing a historical analysis of the transactional entity, wherein the consumer identifier data field of the second transaction record is indicative of the transactional entity ) (“The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101).”).
	Therefore claim 13 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 14: the computer system of claim 10, HAGEY discloses:
		wherein the processing element is further configured to: send a message to the merchant informing the merchant of the identified deficiency such that the merchant can properly report future transaction requests.  
HAGEY at 0071 (disclosing that the send a message . . . to the merchant associated with the installment payment transaction occurs in parallel with the transmission of the authorization response to the acquirer processor, associated with the merchant.).  HAGEY at 0273 (disclosing further the transmission of the notification to the “to the point of interaction 207”). (“In one embodiment, when the authorization response approves the transaction, the computing apparatus is configured to optionally transmit (637) a notification about the offer (186) to the point of interaction (107) of the user (101) using the communication reference (611).”).
Claim Interpretation: The recitation to such that the merchant can properly report future transaction requests has no effect on the scope of the claim.  The clause only describes what a merchant, which is outside the scope of the claimed device, may speculatively do in the future.     
	However, HAGEY does not disclose the identified deficiency.  BHARGHAVAN discloses the identified deficiency: 
	wherein the processing element is further configured to: send a message to the merchant informing the merchant of the identified deficiency
BHARGHAVAN at 14:30-43 (disclosing the identified deficiency as the misclassification invoked at claim 10) (“A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.)”.
	Therefore claim 14 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 15: the computer system of claim 10, HAGEY discloses:
		wherein the processing element is further configured to: monitor future transactions to determine if future transaction request messages include an installment plan indicator.  
HAGEY at 0158 (“The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction would occur. For example, the analysis of the transaction data (109) can be used to predict when a next transaction having the periodic feature would occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer such as a coupon, etc.”); HAGEY further at 0301 (disclosing that the transaction records . . . correspond to the transaction entity for the installment plan indicator) (“In FIG. 3, data from related accounts are combined (353); recurrent/installment transactions are combined (355); and account data are selected (357) according to a set of criteria related to activity, consistency, diversity, etc.”).
Compact Prosecution: The phrase monitor future transaction is indefinite because a claim cannot positively recite to performing actions that have not yet happened, i.e., future actions.  In accordance with compact prosecution, this limitation is interpreted as monitoring additional transaction records, consistent with, e.g., monitoring third and fourth transaction records.
	Therefore claim 15 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 16, HAGEY discloses:
		A non-transitory computer readable storage medium having a computer program stored thereon for isolating transaction records having deficient standard data elements, wherein the computer program instructs at least one processing element to perform steps comprising: 
HAGEY at 0085 (“The computing device can be implemented using one or more data processing systems as illustrated in FIG. 7, having at least one microprocessor (173) and memory (167) storing instructions configured to instruct the at least one microprocessor (173) to perform operations.”).
16.1		acquiring a first transaction record corresponding to a transactional entity, a merchant, and a merchant type, wherein the first transaction record includes a set of standard data fields in a first state;
16.2		 acquiring a second transaction record corresponding to the transaction entity, the merchant, and the merchant type, wherein the second transaction record includes the set of standard data fields in a second state, wherein the merchant type is indicative that the transaction relates to a smartphone purchase;
HAGEY at 0281-282 (disclosing the transaction handler 103 as processing or  first and second transaction records, associated with a specific customer, as part of an aggregated spending profile, the records having a set of standard data fields in each particular transaction record for at least a first and second state).
16.3		 analyzing the first state and the second state to identify a deficiency of the standard data fields of both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
HAGEY at 0287, 0289, 0301 (disclosing analyzing the first state and the second state to identify [a trend] of the standard data fields of one or both of the first transaction record and the second transaction record . . . corresponding to . . . an installment payment transaction of the transactional entity, where the first state and the second state of the respective first and second transaction record corresponding to standard data fields, are analyzed to determine an installment payment transaction of the transaction entity).
16.4		 and storing a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record.  
HAGEY at 0135-136 (disclosing storing a record . . . the record identifying one or both of the first transaction record and the second transaction record, where the transaction records and associated transaction profile with aggregated spending profile are stored in the data warehouse 149).
	However, HAGEY does not explicitly disclose:
to identify a deficiency of the standard data fields . . . the deficiency corresponding to a misclassification 
the record of the misclassification 
	BHARGHAVAN discloses the deficiency and misclassification elements:
16.3		 analyzing the first state and the second state to identify a deficiency of the standard data fields of both of the first transaction record and the second transaction record, the deficiency corresponding to a misclassification of an installment payment transaction of the transactional entity;
BHARGHAVAN at 14:30-43 (disclosing a deficiency in the payment authorization request data corresponding to a misclassification, where the deficiency is the discrepancy between the transaction preference and the context data, and the misclassification is the “recurring” or installment payment transaction, where the preference and the transaction type do not match.); BHARGHAVAN at 13:43-54 (disclosing the analogous device implementing the step of comparing preference to context) (“A transaction data module 604 implements logic for interacting with the issuer processor, extracting transaction information and returning cardholder context and payment card preference match information. A cardholder context match module 603 implements logic to compare cardholder context to transaction context.”).
16.4		 and storing a record of the misclassification, the record identifying one or both of the first transaction record and the second transaction record.  
BHARGHAVAN at 13:40-43 (disclosing the deficiency).
	HAGEY discloses a system that acquires transaction data recorded in data fields and analyzes the transaction data to build a profile that includes recurrent/installment transactions, which is stored in a database.  BHARGHAVAN discloses that authorization request data is received by a computer that compares the acquired authorization request data to cardholder preference data to determine whether there is a discrepancy between a recurring transaction type and a corresponding user preference.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of HAGEY could implement the comparison step of the device of BHARGHAVAN to determine whether there is a deficiency corresponding to a misclassification in the transaction data.  This is because each of HAGEY and BHARGHAVAN involve payment processing devices analyzing transactions records, and the device of HAGEY could compare its stored profile data for installment plan transactions to a previously stored transaction preference, to find the recurring transactions of BHARGHAVAN, to a predictable result.  
	Therefore independent claim 16 is rendered obvious by HAGEY in view of BHARGHAVAN.


	Regarding claim 17: non-transitory computer readable storage medium of claim 16, HAGEY discloses:
		the set of standard data fields including a transaction timestamp data field, the transaction timestamp data field of the first transaction record and the second transaction record including data elements corresponding to respective dates of the transaction, 
HAGEY at 0282 (“Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction . . . .”). The recited timestamp is within the disclosure of “the date . . . of the transaction” where a timestamp is given its plain and ordinary meaning of a time, recorded in data.
		the deficiency being at least in part identified based on a determination that the transaction timestamp for the first transaction record is indicative of a certain day of a first month and the second transaction record is indicative of said certain day of a second month.  
HAGEY at 0158 (“In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.”); HAGEY at 0304 (“For example, cluster definitions (333) can be applied to the transactions in the time period under analysis (e.g., the past twelve months) and be applied separately to the transactions in a prior time period (e.g., the twelve months before the past twelve months) to obtain two sets of cluster identifications for various entities.”).
	Therefore claim 17 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 18: non-transitory computer readable storage medium of claim 16, HAGEY discloses:
		the set of standard data fields including an amount data field, the amount data field of the first transaction record and the second transaction record including data elements corresponding to respective transaction amounts, the deficiency being at least in part identified based on a determination that the transaction amounts for the first transaction record and the second transaction record are identical.  
HAGEY at 0282 (the data fields); HAGEY at 0300 (“ In one embodiment, the variables are defined in a way to capture certain aspects of the spending statistics, such as frequency, amount, etc.”).  NOTE The disclosure of HAGEY to using variables for transaction amount in transaction records is sufficient to disclose that the two transaction amounts between two records may be equal, i.e., are identical in at least one instance because the claim scope of the claim reads on comparing values to see if two values are identical).
	Therefore claim 18 is rendered obvious by HAGEY in view of BHARGHAVAN.



	Regarding claim 19: non-transitory computer readable storage medium of claim 16, HAGEY discloses:
		wherein the computer program further instructs the at least one processing element to perform steps comprising: selecting the second transaction record based upon a historical analysis of the transactional entity requesting the transaction of the first transaction record.  
HAGEY at 0218 (select the second transaction record based upon the first transaction record) (“The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction.”); HAGEY at 0219 (disclosing a historical analysis of the transactional entity, wherein the consumer identifier data field of the second transaction record is indicative of the transactional entity ) (“The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101).”).
	Therefore claim 19 is rendered obvious by HAGEY in view of BHARGHAVAN.

	Regarding claim 20: non-transitory computer readable storage medium of claim 16, HAGEY discloses:
		wherein the computer program further instructs the at least one processing element to perform steps comprising: 
		sending a message to the merchant informing the merchant of the identified deficiency such that the merchant can properly report future transaction requests;
HAGEY at 0071 (disclosing that the send a message . . . to the merchant associated with the installment payment transaction occurs in parallel with the transmission of the authorization response to the acquirer processor, associated with the merchant.).  HAGEY at 0273 (disclosing further the transmission of the notification to the “to the point of interaction 207”). (“In one embodiment, when the authorization response approves the transaction, the computing apparatus is configured to optionally transmit (637) a notification about the offer (186) to the point of interaction (107) of the user (101) using the communication reference (611).”).
Claim Interpretation: The recitation to such that the merchant can properly report future transaction requests has no effect on the scope of the claim.  The clause only describes what a merchant, which is outside the scope of the claimed device, may speculatively do in the future.     
		 and monitoring future transactions to determine if future transaction request messages include an installment plan indicator.
HAGEY at 0158 (“The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction would occur. For example, the analysis of the transaction data (109) can be used to predict when a next transaction having the periodic feature would occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer such as a coupon, etc.”); HAGEY further at 0301 (disclosing that the transaction records . . . correspond to the transaction entity for the installment plan indicator) (“In FIG. 3, data from related accounts are combined (353); recurrent/installment transactions are combined (355); and account data are selected (357) according to a set of criteria related to activity, consistency, diversity, etc.”).
Compact Prosecution: The phrase monitor future transaction is indefinite because a claim cannot positively recite to performing actions that have not yet happened, i.e., future actions.  In accordance with compact prosecution, this limitation is interpreted as monitoring additional transaction records, consistent with, e.g., monitoring third and fourth transaction records.
	However, HAGEY does not disclose the identified deficiency.  BHARGHAVAN discloses the identified deficiency: 
	wherein the processing element is further configured to: send a message to the merchant informing the merchant of the identified deficiency
BHARGHAVAN at 14:30-43 (disclosing the identified deficiency as the misclassification invoked at claim 16) (“A recurring transaction is a good example of a predefined transaction type. The reason is for a recurring transaction a cardholder's location will generally not match the location from which a payment authorization request associated with the recurring transaction is made.)”.
	Therefore claim 20 is rendered obvious by HAGEY in view of BHARGHAVAN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHEN US 20200074434 A1 [0156] Referring now to FIG. 3, FIG. 3 is a flowchart of a non-limiting embodiment of a process 300 for providing installment payment options for a payment transaction. In some non-limiting embodiments, one or more of the steps of process 300 may be performed (e.g., completely, partially, and/or the like) by transaction service provider system 102 (e.g., one or more devices of transaction service provider system 102). In some non-limiting embodiments, one or more of the steps of process 300 may be performed (e.g., completely, partially, and/or the like) by another system, another device, another group of systems, or another group of devices, separate from or including transaction service provider system 102, such as issuer system 104a (e.g., one or more devices of issuer system 104a), lender system 104b (e.g., one or more devices of lender system 104b), customer device 106, merchant system 108 (e.g., one or more devices of merchant system 108), and/or acquirer system 110 (e.g., one or more devices of acquirer system 110).
FINEMAN US 20150134528 A1 [0076] In one embodiment, the transaction records (301) are analyzed in frequency domain to identify periodic features in spending events. The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction would occur. For example, the analysis of the transaction data (109) can be used to predict when a next transaction having the periodic feature would occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer such as a coupon, etc. In one embodiment, the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals. Some examples and techniques for the prediction of future transactions based on the detection of periodic features in one embodiment are provided in U.S. Pat. App. Pub. No. 2010/0280882, entitled “Frequency-Based Transaction Prediction and Processing,” the disclosure of which is hereby incorporated herein by reference.
SAKATA US 20130198075 A1 [0054] The server computer 202 may be operatively coupled to one or more databases, including a transaction database 210, a threshold database 212, and an event database 214. [0055] The authorization module 204 may perform a number of functions related to receiving and forwarding authorization request and authorization response messages. Upon receiving an authorization request message from the acquirer computer 116, the authorization module 204 may forward the authorization request message to the issuer computer 120. Upon receiving an authorization response message from the issuer computer 120, the authorization module 204 may transmit the authorization response message to the acquirer computer 116. The authorization module 204 may also extract transaction data from authorization request and response messages and transmit the extracted data to the transaction database 210 for storage as a transaction record. [0057] The analytics module 206 may perform a number of functions related to analyzing transaction data to determine whether a threshold has been met. For example, the analytics module 206 can periodically (e.g., every 30 seconds, 1 minute, 5 minutes, 10 minutes, 30 minutes, hour, 12 hours, daily, weekly, etc.) access the transaction data stored in the transaction database 210 and compare the transaction data with threshold data stored for the various payment processing entities in the threshold database 212. If the analytics module 206 determines that a threshold has been met, the analytics module 206 may create (or update) an event record including the event data for the payment processing entity in the event database 214. [0059] As explained above, the transaction database 210 may store transaction data including data extracted from authorization messages, error codes generated by the authorization module 204, transaction processing time details, and other information. In embodiments of the invention, the transaction data may be stored in the transaction database 210 in the form of transaction data tables.
WEBER US 20140250011 A1 [0053] As depicted in FIG. 3, merchant processor computer 120 may comprise a server computer 120(A) comprising an authorization module 120(B), a transaction review module 120(C), and a routing module 120(D). Authorization module 120(B) may generate and process authorization request and response messages. Authorization module 120(B) may also determine the appropriate destination for the authorization request and response messages. An authorization request message is a message sent requesting that issuer computer 126 authorize a financial transaction. An authorization request message may comply, e.g., with ISO 8583, which is a standard for systems that exchange electronic transactions made by consumers using payment devices. In various embodiments, an authorization request message may include, among other data, a Primary Account Number (PAN) and expiration date associated with a payment device (e.g. credit/debit card) of the consumer, amount of the transaction (which may be any type and form of a medium of exchange such a money or points), and identification of a merchant (e.g. merchant ID). In embodiments, an authorization request message is generated by a server computer (if the transaction is an e-commerce transaction) or a Point of Sale (POS) device (if the transaction is a brick and mortar type transaction) and is sent to issuer computer 126.
WINTLE US 20220245641 A1 [0040] Responsive to determining that the cardholder 106 and the issuer 110 are registered members of the intelligent recurring transaction component 120, payment transaction data from the authorization request is input into the AI model 126 to predict whether the payment transaction comprises a recurring payment transaction and if so, determining a predicted date of a next recurring payment transaction or whether an amount of the next recurring payment transaction has changed (block 208). . . . [0070] The processing is described from the point where the payment processor 102 forwards recurring transaction details to the consolidated transaction log 328 after performing initial checks (line 307). The data ingestion component 400 captures recurring transactions using recurring indicators from transaction data details, and may validate the merchant name and PAN, and allocate a suitable transaction frequency pattern (a plan), i.e., how often has this recurring event been seen previously (e.g. using historical data from the payment processor's transaction databases) or if this is the first in a string of recurring events. In which case a higher probability pattern (e.g. monthly, bi-weekly, annual) is allocated based on historical data seen for a merchant. During processing, the data ingestion component 400 ingests the real-time entry of the newly added transaction details having recurring indicators (line 308.1) from the CTL 328 and ingests historical payment transaction data from the transaction database 128. The data ingestion component 400 processes the input data and filters out data necessary to build recurring transactions (e.g., those attributes described in 408), which are forwarded to the data stage and component 402 (line 308.2) and stored e.g., under a recurring transaction key/identifier.
Non-Patent Literature
Rebecca Lake, How to Find and Cancel Recurring Credit Card Charges: Gray charges can cost you more than you might think, U.S. News & World Report, June 10, 2019 available via https://money.usnews.com/credit-cards/articles/how-to-find-and-cancel-recurring-credit-card-charges
Visa Merchant Data Standards Manual, October 2015 available via https://web.archive.org/web/20160415142930/https://usa.visa.com/content/dam/VCOM/download/merchants/visa-merchant-data-standards-manual.pdf

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685